DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the phrase “a cylindrical fastener integrally an axially extending in a tubular shape from an end of the internal gear body” is considered new matter because the original disclosure does not disclose a “cylindrical fastener.”  Rather, the original specification only discloses a “cylindrical engaging portion 86” (see e.g. ¶ 0021).  A “fastener,” however, provides a different cope from the originally disclosed “engaging portion.”  For example, a “fasten” is defined as “to fix firmly or securely” (see Merriam-Webster Online Dictionary, merriam-webster.com/dictionary/fastener), whereas engage see Merriam-Webster Online Dictionary, merriam-webster.com/dictionary/engage).  Since something that engages does not necessarily “fix or firmly secure,” a fastener is different in scope form an engaging portion. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “wherein the support is formed on an outer periphery of the internal gear” is indefinite because claim 1 previously recites “a support . . . configured to . . . extend from an inner peripheral side end of the annular wall” (emphasis added).  It is suggested that this phrase be amended to --wherein the support contacts the sun gear on an outer periphery of the cylindrical shape--.    
Regarding claim 7, the phrase “wherein the support is configured with a plurality of projections protruding radially outward from an outer peripheral surface of the cylindrical wall” is indefinite because claim 1 previously recites that “an annular wall extending . . . toward a radial center [and] a support . . . configured to . . . extend from an inner peripheral side end of the annular wall.”  As such, it is unclear how the support can be formed both as 1) a plurality of projections on an outer peripheral surface of the cylindrical wall and 2) a cylindrical shape extending from an inner peripheral side of an inwardly radially extending annular wall.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2016/0032993) in view of Dettenberger et al. (US 2008/0293534) and further in view of Hayashi et al. (US 2015/0233434).
Regarding independent claim 1, Takei discloses a disc brake (see Abstract, FIG. 1) comprising: a pair of pads (2, 3) each disposed on both sides of an axial direction of a rotor (D) interposed therebetween (see FIG. 1); a piston (12) configured to push at least one of the pair of pads against the rotor (see FIG. 1); a caliper body (6) including a cylinder (7) in which the piston is movably accommodated (see FIG. 1); a motor (38) provided on the caliper body (see FIG. 1); a planetary gear reducer (36) configured to boost and transmit rotation from the motor (see ¶ 0035); and a piston propeller (28, 52) configured to propel the piston to a braking position by rotation transmitted thereto from the planetary gear reducer (see ¶¶ 0034, 0035), wherein the planetary gear reducer includes: a sun see ¶ 0036, FIG. 1) and an output gear (44B) extending axially from a radial central region of the input gear (see FIG. 2); a plurality of planetary gears (45) arranged to mesh with the output gear of the sun gear and surround the output gear (see ¶ 0037, FIG. 1); and an internal gear (46) arranged to mesh with each planetary gear and surround the planetary gear (see ¶ 0037, FIG. 1), wherein the internal gear includes an internal gear body (46) including an inner teeth (46A) that meshes with gears of the plurality of planetary gears (see FIG. 1; ¶ 0039); an annular wall (46B) extending from an axial end of the internal gear body toward a radial center side to restrict movement of each planetary gear in an axial direction (see ¶ 0038). 
Takei does not disclose that the internal gear includes a support configured to rotatably support the sun gear.  
Dettenberger teaches a disc brake (see Abstract, FIG.) comprising: a planetary gear reducer (10) comprising a sun gear (30.1), a plurality of planetary gears (34.1) and an internal gear (33, 36.1), wherein the internal gear includes a support (31) formed in a cylindrical shape (see FIG. 1) and configured to rotatably support the sun gear (see ¶ 0016).  
It would have been obvious to combine the support portion of Dettenberger with the internal gear of Takei to distribute radial loads among a plurality of radial support points along a centering shaft (see e.g. Dettenberger, ¶ 0016), thereby providing an actuator that meets practical requirements in terms of reliable functioning despite a high step down gear ratio, that is to say a large increase in torque, with a planet carrier bearing system which is structurally less complex but can be subjected to large loads during operation (see e.g. Dettenberger, ¶ 0007).  
Neither Takei nor Dettenberger teaches that the support extends from an inner peripheral side end of the annular wall toward a direction of being away from the internal gear body in an axial direction of the sun gear.  
see Abstract, FIGS. 2, 3) comprising a planetary gear reduction mechanism (YG) comprising a sun gear (492) and a support  (411g, 48b) for the sun gear (see FIG. 3), wherein the support extends from an inner peripheral side end of an annular wall (411e) toward a direction of being away from an internal gear body (52) in an axial direction of the sun gear (see FIG. 3).
It would have been obvious to configure the support portion of the modified Takei device to extend in the axial direction to allow for the attachment of a separate bearing device and to increase the contact area between the sun gear and the support portion, thereby distributing any radial forces over a greater area and maintaining the precise alignment of the sun gear (see e.g. Hayashi, ¶ 0075; FIG. 3).  
Regarding claim 2, Hayashi teaches that the support portion is formed with an annular surface extending along an axial direction of the sun gear (see FIG. 3).  
Regarding claim 4, Dettenberger teaches that the sun gear is provided with a boss portion that extends axially within a range from the radial central region of the input portion to the gear portion (see FIG., boss portion extends rightward from central region and engages opening (31)), and wherein the boss portion of the sun gear is rotatably supported on the support portion of the internal gear (see FIG., ¶ 0016).  
Regarding claim 14, Hayashi teaches that the planetary gear reducer further includes a bush (48b) arranged between the boss of the sun gear and the support (see FIG. 3).  Dettenberger teaches that the support is located on the internal gear (see FIG. ).  
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2016/0032993) in view of Dettenberger et al. (US 2008/0293534) and Hayashi et al. (US 2015/0233434) and further in view of Okada et al. (US 2017/0343065).
Regarding claim 7, Takei discloses that the internal gear includes: a cylindrical wall portion (outer surface of portion (46a)); and the inner teeth (46a) is formed inside the cylindrical wall to mesh with the gears of the plurality of planetary gears (see FIG. 4).

Okada teaches a disc brake (see Abstract, FIG. 1) comprising an internal gear (61) wherein a support portion is configured with a plurality of convex portions (74) protruding radially outward from an outer peripheral surface of the cylindrical wall portion and arranged at an interval along a circumferential direction (see FIG. 3).
It would have been obvious to configure the internal gear of Takei as a separately manufactured piece having a plurality of projections, as taught by Okada, to allow the internal gear to be easily, securely and non-rotatably supported by the brake housing (see e.g. Okada, ¶ 0028).    
Regarding claim 13, Takei does not disclose a cylindrical fastener integrally and axially extending in a tubular shape form an end of the internal gear body.  
Okada teaches a disc brake (see Abstract, FIG. 1) comprising an internal gear (61) having a cylindrical fastener (see FIG. 1; portion of internal gear (61) that extends into wall portion (31B) forms cylindrical fastener) integrally and axially extending in a tubular shape form an end of the internal gear body (see FIG. 1).  
It would have been obvious to combine the cylindrical fastener with the device of Takei to ensure that the internal gear remains aligned in a radial direction.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dettenberger et al. (US 2008/0293534) in view of Hayashi et al. (US 2015/0233434) and Takei et al. (US 2016/0032993).
Regarding claim 8, Dettenberger discloses a planetary gear reducer (10) comprising a sun gear (30.1) including an input gear (27) to which rotation from a motor (22) is transmitted (see FIG.) and an output gear (30.1) extending axially from a radial central region of the input gear (see FIG.); a plurality of planetary gears (34.1) arranged to mesh with the output gear of the sun gear and surround the output see FIG., ¶ 0018) and an internal gear (33, 36.1) arranged to mesh with each planetary gear and surround the planetary gears (see FIG., ¶ 0018), wherein the internal gear includes an internal gear body (33) including an inner teeth (36.1) that meshes with gears of the plurality of planetary gears (see FIG.); and an annular wall (32) extending from an axial end of the internal gear body toward a radial center (see FIG.); and a support (31) formed in a cylindrical shape (see FIG. 1) and configured to rotatably support the sun gear (see ¶ 0016).
Dettenberger does not disclose that the annular wall is configured to restrict movement of each planetary gear in an axial direction, or that the support extends form an inner peripheral side end of the annular wall toward a direction of being away form the internal gear body in an axial direction of the sun gear.  
Hayashi teaches a disc brake (see Abstract, FIGS. 2, 3) comprising a planetary gear reduction mechanism (YG) comprising a sun gear (492) and a support  (411g, 48b) for the sun gear (see FIG. 3), wherein the support extends from an inner peripheral side end of an annular wall (411e) toward a direction of being away from an internal gear body (52) in an axial direction of the sun gear (see FIG. 3).
It would have been obvious to configure the support portion of the modified Takei device to extend in the axial direction to allow for the attachment of a separate bearing device and to increase the contact area between the sun gear and the support portion, thereby distributing any radial forces over a greater area and maintaining the precise alignment of the sun gear (see e.g. Hayashi, ¶ 0075; FIG. 3).  
Takei teaches a disc brake (see Abstract, FIG. 1) comprising: a plurality of planetary gears (45); and an internal gear (46) arranged to mesh with each planetary gear and surround the planetary gears (see ¶ 0037, FIG. 1), wherein the internal gear includes an internal gear body (46) including an inner teeth (46A) that meshes with gears of the plurality of planetary gears (see FIG. 1; ¶ 0039); an annular wall (46B) extending from an axial end of the internal gear body toward a radial center side to restrict movement of each planetary gear in an axial direction (see ¶ 0038). 
see e.g. Takei, ¶ 0038).  
Response to Arguments
Applicant's arguments filed 23-Mar-2022 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that “the boss portion 411g and the lower bearing member 48b of Hayashi support the second wheel gear 50 rather than the sun gear portion 492” (see Amendment, page 9).  
Hayashi, however, explicitly discloses that “[t]he metal made gear shaft 49 is rotatably supported on . . . the lower bearing member 48b” (see ¶ 0076) and further that “[a] sun gear portion 492 (which corresponds to a sun gear) is integrally formed at the lower end of the gear shaft 49 as one piece” (see ¶ 0078) and that “[t]he sun gear portion 492 is rotated together with the second wheel gear 50” (see ¶ 0078).  As such, Hayashi explicitly discloses that the support (48b) supports the sun gear (492).
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 11 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 25, 2022